Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 1 of 34 PageID 419



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

S. Y.,

            Plaintiff,

v.                                 Case No:    2:20-cv-632-JES-MRM

WYNDHAM HOTELS & RESORTS,
INC., LA QUINTA HOLDINGS,
INC., LA QUINTA PROPERTIES,
INC., COREPOINT LODGING,
INC., CPLG LLC, and LQ FL
PROPERTIES, LLC, name
change CPLG FL Properties,
LLC,

            Defendants.



                            OPINION AND ORDER

      This matter comes before the Court on review of the following

motions: (1) defendants Wyndham Hotels & Resorts, Inc. and La

Quinta Holdings Inc.’s Motion to Dismiss (Doc. #16), filed on

September 30, 2020, and (2) defendants CorePoint Lodging, Inc.,

CPLG L.L.C., and CPLG FL Properties L.L.C.’s Motion to Dismiss

(Doc. #17), filed on September 30, 2020.              Plaintiff filed an

Opposition to each motion (Doc. #36; Doc. #37) on November 4th,

2020, to which defendants filed a Reply (Doc. #44; Doc. #45) on

November 30, 2020.       For the reasons set forth below, the motions

are denied.
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 2 of 34 PageID 420



                                      I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.        See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).          On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants.         Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020.              Id. at

(Doc. #1).       On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.         Id. at (Doc. #85).    On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.             S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).              Following

the Court’s severance order, plaintiff and the other alleged victim

filed   nearly    thirty    new   actions   against   various   defendants,

including this case.

      The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that plaintiff S.Y., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at a

certain La Quinta Inn & Suites by Wyndham Naples Downtown in

Naples, Florida (the La Quinta Hotel) between 2013 and February

2016.    (Id. ¶¶ 2, 13, 22-24.)       The Complaint alleges that during

this time period the La Quinta Hotel was operated by defendants La



                                      2
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 3 of 34 PageID 421



Quinta    Holdings        Inc.,   La    Quinta      Properties,      Inc.,    CorePoint

Lodging, Inc., CPLG L.L.C., and CPLG FL Properties L.L.C. as a

franchisee of defendant Wyndham Hotels & Resorts, Inc. (Wyndham).

(Id. ¶¶ 25-32, 53.)

       The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent      hiring,      supervision,          and   retention;     (5)    negligent

rescue;      and    (6)    aiding      and   abetting,        harboring,     confining,

coercion, and criminal enterprise.                  (Id. pp. 35-54.)         Counts One

through Four are asserted against each defendant, while Counts

Five   and    Six    are   asserted      against        all   the   defendants   except

Wyndham.      (Id.)

                                             II.

       The motions raise numerous arguments as to why the Complaint

as whole, and each individual claim, should be dismissed.                           The

Court will address each of these arguments in turn.

   A. Shotgun Pleading

       The Complaint identifies the defendants collectively as the

“La Quinta Downtown Defendants.”                    (Doc. #1, p. 1 introductory

paragraph.)        Both motions argue that because the Complaint groups




                                              3
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 4 of 34 PageID 422



the defendants together, it should be dismissed as a shotgun

pleading.     (Doc. #16, pp. 4-5; Doc. #17, pp. 4-5.) 1

      One way in which a complaint may constitute an impermissible

shotgun pleading is if it “assert[s] multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the   claim   is   brought   against.”    Weiland   v.   Palm   Beach   Cty.

Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also

Barmapov v. Amuial, 2021 WL 359632, *2 (11th Cir. Feb. 3, 2021).

Such a pleading fails “to give the defendants adequate notice of

the claims against them and the grounds upon which each claim

rests,” Weiland, 792 F.3d at 1323, and          violates the requirement

that a plaintiff provide “a short and plain statement of the

claim,” Fed. R. Civ. P. 8(a)(2).

      The Complaint does indeed repeatedly refer to the defendants

collectively as the “La Quinta Downtown Defendants.”            The failure

to specify a particular defendant is not fatal, however, when

“[t]he complaint can be fairly read to aver that all defendants

are responsible for the alleged conduct.”        Kyle K. v. Chapman, 208

F.3d 940, 944 (11th Cir. 2000).        The Complaint typically (but not




      1The page numbers refer to those generated by the Court’s
computer system upon filing (upper left-hand corner) and do not
always correspond with the page number at the bottom of the
document.



                                     4
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 5 of 34 PageID 423



always) alleges that “each and every” such defendant was involved

in the activity described in the particular paragraph of the

Complaint.      A fair reading of the Complaint is that each of these

defendants was involved in the identified conduct attributed to

the “La Quinta Downtown Defendants.”           While the defendants may

disagree that such allegations are accurate, that dispute is for

another day.      The group allegations do not fail to state a claim,

Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins.

Co., 953 F.3d 707, 732–33 (11th Cir. 2020), and the Complaint does

not constitute a shotgun pleading.

   B. Failure to State a Claim

       Each motion argues certain claims should be dismissed due to

plaintiff’s failure to state a claim upon which relief may be

granted.    Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”        Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).      To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”         Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).           This requires

“more    than     an   unadorned,   the-defendant-unlawfully-harmed-me



                                     5
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 6 of 34 PageID 424



accusation.”         Ashcroft   v.    Iqbal,   556   U.S.    662,   678    (2009)

(citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.              Factual allegations that are merely

consistent    with    a   defendant’s    liability    fall    short   of    being

facially plausible.        Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,    a    court   should     assume   their   veracity     and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

      (1)   Trafficking Victims Protection Reauthorization Act

      Both motions challenge the one federal claim, the alleged

violation of the TVPRA set forth in Count One.              The TVPRA provides

a civil remedy to victims of certain types of human trafficking.

The civil remedy portion of the Act provides:




                                        6
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 7 of 34 PageID 425



      (a) An individual who is a victim of a violation of this
      chapter may bring a civil action against the perpetrator
      (or whoever knowingly benefits, financially or by
      receiving anything of value from participation in a
      venture which that person knew or should have known has
      engaged in an act in violation of this chapter) in an
      appropriate district court of the United States and may
      recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).       The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.             The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:

      (a)   Whoever knowingly –

         (1) in or affecting interstate or foreign commerce .
         . . recruits, entices, harbors, transports, provides,
         obtains,   advertises,   maintains,  patronizes,   or
         solicits by any means a person; or

         (2) benefits, financially or by receiving anything of
         value, from participation in a venture which has
         engaged in an act described in violation of paragraph
         (1),

      knowing, or except where the act constituting the
      violation of paragraph (1) is advertising, in reckless
      disregard of the fact, that means of force, threats of
      force, fraud, coercion described in subsection (e)(2),
      or any combination of such means will be used to cause
      the person to engage in a commercial sex act, or that
      the person has not attained the age of 18 years and will
      be caused to engage in a commercial sex act, shall be
      punished as provided in subsection (b).

18 U.S.C. § 1591(a).       To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that defendant (1)”knowingly benefit[ted] financially or by




                                     7
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 8 of 34 PageID 426



receiving anything of value,” (2) from participation in a venture,

(3) which defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).           S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

       The     motions    argue   the       Complaint’s    allegations   are

insufficient to state a claim under section 1595(a), asserting

three pleading deficiencies.        (Doc. #16, pp. 6-12; Doc. #17, pp.

6-12.)

               (a)   “Participation” in a “Venture”

       The motions first argue that the Complaint lacks well-pled

allegations that the defendants participated in a “venture,” as

required by section 1595(a).       (Doc. #16, pp. 6-9; Doc. #17, pp. 6-

10.)       Drawing on the definition of “venture” used in the criminal

portion of the statute, 18 U.S.C. § 1591(e)(6) 2, the motions assert

that a “venture” requires two or more individuals “associated in

fact.” 3      (Doc. #16, p. 6; Doc. #17, p. 6.)           Borrowing from the



       “The term ‘venture’ means any group of two or more
       2

individuals associated in fact, whether or not a legal entity.”
18 U.S.C. § 1591(e)(6).

       The motions note that the defendants are not seeking to
       3

impute the definition of “participation in a venture” from the
criminal provision in section 1591(e)(4), but suggesting that the
Court should apply the definition of “venture” for section
1591(e)(6) and the ordinary meaning of the term as construed by at
least two appellate courts. (Doc. #16, p. 9 n.4; Doc. #17, p. 9
n.4.)



                                        8
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 9 of 34 PageID 427



federal RICO definition of “enterprise,” the motions argue that

“associated in fact” requires that persons must operate as a

“continuing unit that functions with a common purpose.”                   (Doc.

#16, p. 6; Doc. #17, pp. 6-7.)        The motions continue that in the

context of a TVPRA claim against a hotel operator, the Complaint

must “at least” allege a “continuous business relationship between

the trafficker and the hotels such that it would appear that the

trafficker and the hotels have established a pattern of conduct or

could be said to have a tacit agreement.”             (Doc. #16, p. 7; Doc.

#17, p. 7.) (quoting M.A. v. Wyndham Hotels & Resorts, Inc., 425

F. Supp. 3d 959, 970 (S.D. Ohio 2019)); see also Doe v. Rickey

Patel, LLC, 2020 WL 6121939, *5 (S.D. Fla. Sept. 30, 2020)( “In

order to plead Defendants participated in a venture, Plaintiff

must allege facts from which the Court could reasonably infer the

hotels    could   be   said   to   have   a   tacit    agreement   with    the

trafficker.”      (marks omitted)).       The motions conclude that “[a]

commercial relationship, such as a hotel owner renting a hotel

room, does not give rise to a reasonable inference that the

participants in such a relationship shared a common purpose or

otherwise ‘associated in fact.’”          (Doc. #16, p. 7; Doc. #17, p.

7.)

      Here, the Complaint alleges the defendants participated in a

venture “by engaging in a pattern of acts and omissions that were

intended to support, facilitate, harbor, and otherwise further the



                                      9
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 10 of 34 PageID 428



 traffickers’ sale and victimization of the Plaintiff S.Y. for

 commercial sexual exploitation by repeatedly renting rooms at La

 Quinta Downtown Hotel to people” the defendants “knew or should

 have known were engaged in sex trafficking.”          (Doc. #1, ¶ 164.) 4

 The Complaint also alleges why the defendants should have been on

 notice of the sex trafficking and how they failed to prevent it.

 (Id. ¶¶ 4-16, 59-87, 118.)      The Court finds the allegations in the

 Complaint sufficient to allege participation in a venture under

 section 1595(a).      See Doe, 2020 WL 6121939, *5 (“The Court finds

 it sufficient for Plaintiff to plead that Defendants participated

 in a venture by renting rooms to individuals that knew or should

 have known were involved in a sex-trafficking venture, including

 the sex-trafficking victim.”); M.A., 425 F. Supp. 3d at 971 (“This

 Court     finds   Plaintiff   has   alleged   sufficient    facts   to   show

 Defendants ‘participated in a venture’ under § 1595 by alleging

 that Defendants rented rooms to people it knew or should have known

 where [sic] engaged in sex trafficking.”).

       The motions also argue that “participation” in a venture

 requires an allegation of an overt act in furtherance of the

 venture, and that failure to prevent sex trafficking is not such

 an overt act.     (Doc. #16, p. 8; Doc. #17, p. 8.)        The Court is not




       4The motions cite the same paragraph, but fail to recite the
 complete sentence. (Doc. #16, p. 8; Doc. #17, pp. 8-9.)



                                       10
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 11 of 34 PageID 429



 convinced.    S.Y., 476 F. Supp. 3d at 1256 (“In the absence of any

 controlling      authority,    the    Court    concludes    that    actual

 ‘participation in the sex trafficking act itself’ is not required

 to state a claim under section 1595.            Accordingly, plaintiffs’

 failure to allege such actual participation is not fatal to its

 section 1595 claim under the TVPRA.”).           The defendants have not

 identified any controlling authority to the contrary.

            (b)    Knowingly Benefited From Participating in Venture

       The motions next argue that the Complaint insufficiently

 alleges    that     the    defendants     knowingly    benefitted     from

 participating in a venture that committed TVPRA crimes, with

 knowledge of the causal relationship.         (Doc. #16, p. 10; Doc. #17,

 p. 10.) The motions assert that the allegation that the defendants

 financially benefited from the operation of the La Quinta Hotel is

 insufficient.     (Doc. #16, p. 10; Doc. #17, p. 10.)

       The Complaint alleges the defendants knowingly benefited from

 the sex trafficking of plaintiff “by receiving payment for the

 rooms rented for Plaintiff S.Y. and her traffickers at the La

 Quinta Downtown Hotel,” and by receiving “other financial benefits

 in the form of food and beverage sales and ATM fees from those

 persons who were engaging in sex trafficking.”         (Doc. #1, ¶ 162.)

 As to Wyndham as franchisor, the Complaint alleges it “received a

 significant franchise fee and continuous royalties on the La Quinta

 Downtown Hotel’s gross revenue,” while also exercising “ongoing



                                      11
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 12 of 34 PageID 430



 and systematic control over operations at the La Quinta Downtown

 Hotel.” (Id. ¶¶ 47, 115.)              The Court finds such allegations

 sufficient to satisfy the “knowingly benefitted” element.                      S.Y.,

 476 F. Supp. 3d at 1257; Doe S.W. v. Lorain-Elyria Motel, Inc.,

 2020 WL 1244192, *5 (S.D. Ohio Mar. 16, 2020); H.H. v. G6 Hosp.,

 LLC, 2019 WL 6682152, *2 (S.D. Ohio Dec. 6, 2019); M.A., 425 F.

 Supp. 3d at 965.

             (c)     Knew   or     Should    Have    Known   that     Venture     was

                     Committing Sex Trafficking Crimes

       The motions argue the Complaint fails to plausibly allege

 that the defendants knew or should have known that the “venture”

 was engaging in sex-trafficking crimes, i.e., that the defendants

 knew or should have known that an adult plaintiff was caused to

 engage in commercial sex by force, threats of force, fraud, or

 coercion.    (Doc. #16, pp. 10-12; Doc. #17, pp. 10-12.)                  Rather,

 the motions argue, the Complaint only alleges that the hotel staff

 did   not   interfere      with    plaintiff       and   witnessed    indicia     of

 commercial sex activity.          (Doc. #16, p. 10; Doc. #17, pp. 10-11.)

 The motions argue that the allegations do not give rise to a

 reasonable inference that the defendants knew or should have known

 about any commercial sex activity at the La Quinta Hotel, let alone

 that it was forced activity.          (Doc. #16, p. 11; Doc. #17, p. 11.)

       The   Court    disagrees     with     this   argument.    First    of     all,

 “knowledge, and other conditions of a person’s mind may be alleged



                                            12
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 13 of 34 PageID 431



 generally.”    Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of

 Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir.

 2018). Pleading “generally” is not without limits, and a complaint

 must still comply with “the less rigid—though still operative—

 strictures of Rule 8.”      Iqbal, 556 U.S. at 686–87.      The Complaint

 clearly satisfies this notice pleading standard.

       Plaintiff has alleged that the following was “routine conduct

 taking place at the La Quinta Downtown Hotel as a result of the

 human sex trafficking enterprise”:

       a. Plaintiff’s sex traffickers frequently rented rooms
          at the hotel close to each other and near the exit;

       b. Plaintiffs’ [sic] sex traffickers often paid cash for
          the rooms at the La Quinta Downtown Hotel where the
          Plaintiff engaged in commercial sex acts;

       c. Plaintiff’s sex traffickers booked extended stays at
          the La Quinta Downtown Hotel for themselves and for
          the Plaintiff on a routine basis and on a rotating
          basis frequently throughout the year;

       d. Plaintiff and her sex traffickers would have few or
          no luggage or personal possessions for these extended
          stays;

       e. Plaintiff was confined in the rooms at the La Quinta
          Downtown Hotel for long periods of time;

       f. Plaintiff’s rooms and her sex traffickers’ rooms
          consistently displayed “Do Not Disturb” signs on the
          doors to the room where the Plaintiff was engaged in
          sex trafficking acts;

       g. Men (“Johns”) frequently entered and left the rooms
          at the La Quinta Downtown Hotel where the Plaintiff
          was engaged in illegal sex trafficking acts at all
          times of day and night;




                                     13
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 14 of 34 PageID 432



       h. The staff and customers at the La Quinta Downtown
          Hotel that was owned, operated, managed, supervised,
          controlled and/or otherwise held responsible by each
          and every La Quinta Downtown Defendant saw that the
          rooms where the Plaintiff engaged in commercial sex
          acts were messy, and contained sex and drug
          paraphernalia, blood-stained linens and had an
          unclean smell;

       i. The rooms at the La Quinta Downtown Hotel were filled
          with evidence of sex trafficking and drug use;

       j. Plaintiff’s sex traffickers consistently refused
          housekeeping services and otherwise would prohibit
          staff from entering their rooms and the Plaintiff’s
          rooms;

       k. Plaintiff and other sex trafficking victims would
          frequently request clean towels and linens;

       l. Plaintiff dressed in a sexually explicit manner and
          would walk seen by the hotel staff in the hallways of
          the La Quinta Downtown Defendant [sic];

       m. Excessively loud noises would consistently come from
          Plaintiff’s rooms;

       n. During nighttime hours, Plaintiff and her “Johns”
          would create noise at the La Quinta Downtown Hotel
          and, upon information and belief, would be a
          disturbance to other guests using the hotel for their
          intended purposes; and

       o. While at the hotel, the Plaintiff displayed clear
          signs of physical abuse, diminished personal hygiene,
          submissiveness and inappropriate attire.

 (Doc. #1, ¶ 100.)     Further, the Complaint alleges the defendants

 “knew or should have known about the nature of the sex trafficking

 venture at the La Quinta Downtown Hotel, including as they related

 to Plaintiff S.Y.” due to the following:

       a. Requests by the traffickers to rent rooms near exit
          doors;



                                     14
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 15 of 34 PageID 433




         b. Cash payments for the rooms by the sex traffickers;

         c. Refusal of housekeeping services by those persons
            engaged in sex trafficking;

         d. Excessive used condoms located in the rooms used for
            sex trafficking;

         e. Excessive requests for towels and linens in the rooms
            used for sex trafficking;

         f. Hotel staff observing Plaintiff                S.Y.   and    her
            traffickers in the hotel;

         g. Plaintiff S.Y. being escorted by traffickers in and
            around the hotel;

         h. Operation of sex trafficking ventures out of the same
            hotel room for multiple days or weeks in succession;

         i. Multiple men per day coming and going from the same
            rooms without luggage or personal possessions;

         j. Hotel staff observing Plaintiff S.Y. in inappropriate
            clothing, often in the same dirty clothing for
            extended periods of time; and

         k. Knowledge of police and EMS activity at the La Quinta
            Downtown Hotel and at other locations near the La
            Quinta Downtown Hotel that was related to commercial
            sex work.

 (Id. ¶ 163.)

       The Court finds these allegations sufficient to reasonably

 infer    the   defendants    knew   or    should   have    known   of   the   sex

 trafficking venture.        S.Y., 476 F. Supp. 3d at 1257; A.B., 455 F.

 Supp. 3d at 193-94; Doe S.W., 2020 WL 1244192, *5-6; H.H., 2019 WL

 6682152, *3; M.A., 425 F. Supp 3d at 967-68.




                                          15
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 16 of 34 PageID 434



       Because the allegations in the Complaint are sufficient to

 state a claim under section 1595 of the TVPRA, the Court denies

 the request for dismissal pursuant to Rule 12(b)(6).

       (2)     Florida RICO Violation

       Count    Two   of   the    Complaint   asserts     a    claim    against    the

 defendants under Florida’s civil RICO statute, section 772.104,

 Florida Statutes.         (Doc. #1, p. 37.)      To state a claim under the

 statute,    plaintiff      must    allege    plausible       facts    showing    “(1)

 conduct or participation in an enterprise through (2) a pattern of

 [criminal] activity.”           Horace-Manasse v. Wells Fargo Bank, N.A.,

 521 Fed. App’x 782, 784 (11th Cir. 2013) (quoting Lugo v. State,

 845 So. 2d 74, 97 (Fla. 2003)). 5

       Each of the motions argue plaintiff has insufficiently pled

 the enterprise element of her claim.             (Doc. #16, pp. 12-14; Doc.

 #17, pp. 13-14.)          Florida’s RICO statute defines enterprise to

 include a “group of individuals associated in fact although not a

 legal entity.”       § 772.102(3), Fla. Stat.            “[A]n association-in-

 fact enterprise is simply a continuing unit that functions with a




       “Since Florida RICO is patterned after federal RICO, Florida
       5

 courts have looked to the federal courts for guidance in
 interpreting and applying the act. Therefore, federal decisions
 should be accorded great weight.” O’Malley v. St. Thomas Univ.,
 Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
 Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
 2018) (“[T]he Eleventh Circuit applies federal RICO analysis
 equally to Florida RICO claims.”).



                                         16
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 17 of 34 PageID 435



 common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009).

 To sufficiently plead such an enterprise, “a plaintiff must allege

 that a group of persons shares three structural features: (1) a

 purpose,   (2)     relationships         among    those     associated     with   the

 enterprise,      and     (3)    longevity        sufficient    to    permit     these

 associates to pursue the enterprise’s purpose.”                        Cisneros v.

 Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

 citations omitted).            The motions argue the Complaint fails to

 sufficiently allege a “common purpose” among the defendants. (Doc.

 #16, p. 14; Doc. #17, p. 14.)

       “The purpose prong contemplates ‘a common purpose of engaging

 in   a   course     of    conduct’       among      the     enterprise’s      alleged

 participants.”     Cisneros, 972 F.3d at 1211 (quoting United States

 v.   Turkette,    452    U.S.    576,    583     (1981)).    “An   abstract    common

 purpose, such as a generally shared interest in making money, will

 not suffice.      Rather, where the participants’ ultimate purpose is

 to make money for themselves, a RICO plaintiff must plausibly

 allege that the participants shared the purpose of enriching

 themselves through a particular criminal course of conduct.”                      Id.

 (citations omitted).

       Here, the Complaint alleges the defendants “associated with

 each other and/or the Plaintiff S.Y.’s sex traffickers for the

 common purpose of profiting off an established sex trafficking

 scheme.”   (Doc. #1, ¶ 173.)            Plaintiff asserts this “association-



                                           17
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 18 of 34 PageID 436



 in-fact” constitutes an “enterprise” under Florida’s RICO statute,

 and    that   the    defendants       conducted       or     participated     in    their

 enterprises through a pattern of criminal activity, “related by

 their   common      purpose     to    profit    off     an    institutionalized       sex

 trafficking scheme.”            (Id. ¶¶ 173-74.)             The Court finds these

 allegations        sufficient    to    allege     the      defendants     “shared     the

 purpose of enriching themselves through a particular criminal

 course of conduct.”         Cisneros, 972 F.3d at 1211; see also United

 States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

 that “an association’s devotion to ‘making money from repeated

 criminal activity’ . . . demonstrates an enterprise’s ‘common

 purpose of engaging in a course of conduct’” (citations omitted));

 Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

 3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

 claim, court found that “Plaintiff’s Amended Complaint can be read

 to allege a ‘common purpose’ of furthering an institutionalized

 prostitution scheme to increase profits for the participants,” and

 that    “[t]hese      allegations,       though       thin,      are   sufficient     for

 purposes of this motion”).

        Each   of    the   motions     also     argues      the    Complaint   fails    to

 sufficiently plead the “pattern of criminal activity” element.

 (Doc. #16, pp. 14-15; Doc. #17, pp. 14-15.)                      As previously stated,

 “[i]n order to state a civil cause of action under the Florida

 RICO Act, a plaintiff must allege a pattern of criminal activity.”



                                           18
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 19 of 34 PageID 437



 Arthur v. JP Morgan Chase Bank, NA, 569 Fed. App’x 669, 682 (11th

 Cir. 2014) (citing §§ 772.103-104, Fla. Stat.).                 The statute’s

 definition of “criminal activity” provides “that a particular

 state law crime can serve as the predicate act for a RICO claim if

 it is ‘chargeable by indictment or information’ and falls within

 a series of specified provisions.”          Id. (citing § 772.102(1)(a),

 Fla.   Stat.).     “In   order   to   establish   a   pattern    of   criminal

 activity, the plaintiff must allege two or more criminal acts ‘that

 have the same or similar intents, results, accomplices, victims,

 or methods of commission’ that occurred within a five-year time

 span.”   Id. at 680 (citing § 772.102(4), Fla. Stat.).

        As noted in the motions (Doc. #16, p. 14; Doc. #17, pp. 14-

 15), plaintiff’s Florida RICO claim is predicated on the commission

 of human trafficking crimes in violation of section 787.06, Florida

 Statutes.    (Doc. #1, ¶¶ 175, 177); see also § 772.102(1)(a)15.,

 Fla. Stat. (listing “human trafficking” under Chapter 787 among

 the types of “criminal activity” covered by the Florida RICO

 statute).    This provision provides various punishments for “[a]ny

 person who knowingly, or in reckless disregard of the facts,

 engages in human trafficking, or attempts to engage in human

 trafficking, or benefits financially by receiving anything of

 value from participation in a venture that has subjected a person

 to   human   trafficking.”       §   787.06(3),   Fla.   Stat.     Given   the

 similarity between this language and the TVPRA’s civil liability



                                        19
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 20 of 34 PageID 438



 provision, the motions argue the Florida RICO claim fails “for the

 same reasons that Plaintiff failed to state a TVPRA claim.”             (Doc.

 #16, p. 15; Doc. #17, p. 15.)         The Court has, however, determined

 plaintiff’s    TVPRA   claim   is     sufficiently   pled,   and    therefore

 rejects the motions’ argument as to the Florida RICO claim.

       (3)    Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability against each defendant.           (Doc. #1, p. 40.)       A premise

 liability claim is a form of negligence action.          “The elements for

 negligence    are   duty,   breach,    harm,   and   proximate     cause;   the

 additional elements for a claim of premises liability include the

 defendant’s possession or control of the premises and notice of

 the dangerous condition.”      Lisanti v. City of Port Richey, 787 So.

 2d 36, 37 (Fla. 2d DCA 2001).           Plaintiff alleges the defendants

 owed her a variety of duties, that they breached these duties, and

 that as a direct and proximate result, she suffered bodily injury.

 (Doc. #1, ¶¶ 193-207.)      Plaintiff also alleges the defendants had

 actual or constructive knowledge of sex trafficking occurring on

 the premises, that they knew or should have known the risk of such

 criminal conduct taking place would be unreasonably high without

 appropriate precautions, and that they had actual or constructive

 knowledge of the dangerous conditions plaintiff was in.              (Id.   ¶¶

 198-200.)




                                        20
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 21 of 34 PageID 439



             (a)   Statute of Limitations

       The motions argue the premise liability claim should be

 dismissed   because    it   is   barred   by   the   relevant   statute    of

 limitations.      (Doc. #16, pp. 18-19; Doc. #17, p. 19.)            Under

 Florida law, the statute of limitations for negligence claims is

 four years.    § 95.11(3)(a), Fla. Stat.

       A statute of limitations bar is “an affirmative defense, and

 . . . plaintiff[s] [are] not required to negate an affirmative

 defense in [their] complaint.”           La Grasta v. First Union Sec.,

 Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).              “A

 dismissal for failure to state a claim on statute of limitations

 grounds is appropriate only if it is apparent from the face of the

 complaint that the claim is time-barred.”            United States ex rel.

 Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

 2018) (marks and citation omitted).

       Plaintiff alleges the sex trafficking occurred at the La

 Quinta Hotel “[f]rom approximately 2013 to 2014,” and “[t]hen from

 approximately 2015 to February 2016.”            (Doc. #1, ¶ 88.)         The

 motions argue that because the Complaint was filed in August 2020,

 the premise liability claim is time barred.             (Doc. #16, p. 19;

 Doc. #17, p. 19.)

       “Under Florida law, the statute of limitations begins to run

 when the cause of action accrues.”         Carnival Corp. v. Rolls-Royce

 PLC, 2009 WL 3861482, *5 (S.D. Fla. Nov. 17, 2009) (citing §



                                     21
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 22 of 34 PageID 440



 95.031, Fla. Stat.).       “A cause of action accrues when the last

 element constituting the cause of action occurs.”                          § 95.031(1),

 Fla. Stat.      “Under the continuing tort doctrine, the cause of

 action accrues when the tortious conduct ceases.”                          Effs v. Sony

 Pictures Home Entm’t, Inc., 197 So. 3d 1243, 1244 (Fla. 3d DCA

 2016) (emphasis and citation omitted).                      “A continuing tort is

 established by continual tortious acts, not by continual harmful

 effects from an original, completed act.”                     Id. at 1245 (marks,

 emphasis, and citation omitted).

       Here,   plaintiff   alleges    she     was    a       repeat    victim    of    sex

 trafficking at the La Quinta Hotel between 2013 and 2014, and then

 between 2015 and February 2016.          The Court finds such allegations

 sufficient to invoke the continuing tort doctrine.                           See Nat’l

 Sourcing, Inc. v. Bracciale, 2018 WL 6172430, *2 (M.D. Fla. Nov.

 26,   2018)   (finding     allegation       that        a    defendant’s        actions

 “continued to this day” inferred continuous tortious conduct,

 thereby making it plausible for the plaintiffs to assert the

 continuing    tort   doctrine   as   a     basis    to       toll    the    statute    of

 limitations).        Accordingly,    the    Court       finds       that    plaintiff’s

 premise liability claim did not accrue until February 2016, and

 therefore she had until February 2020 to file a complaint asserting

 premises liability.

       Plaintiff met this deadline by filing her First Amended

 Complaint against Wyndham on December 31, 2019.                       S.Y. et al v.



                                       22
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 23 of 34 PageID 441



 Naples Hotel Co. et al, Case No. 2:20-cv-118 (Doc. #3).                 While the

 Court determined severance of the parties was appropriate in the

 original action, S.Y., 476 F. Supp. 3d at 1259, and this Complaint

 was filed in August 2020, it appears that the December 2019 date

 is   applicable   for    statute     of    limitations     purposes    under     the

 relation-back provisions of Rule 15(c) of the Federal Rules of

 Civil Procedure.

        Relation back is a legal fiction employed to salvage
        claims that would otherwise be unjustly barred by a
        limitations provision. See McCurdy v. United States, 264
        U.S. 484, 487, 44 S.Ct. 345, 346, 68 L.Ed. 801 (1924);
        Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993).
        Under Rule 15, a claim in an amended complaint relates
        back to the filing date of the original complaint if it
        “asserts a claim or defense that arose out of the
        conduct, transaction, or occurrence set out—or attempted
        to be set out—in the original pleading.” Fed. R. Civ. P.
        15(c)(1)(B). When the facts in the original complaint do
        not put the defendant “on notice that the new claims of
        negligence might be asserted,” but the new claims
        instead “involve[ ] separate and distinct conduct,” such
        that the plaintiff would have to prove “completely
        different facts” than required to recover on the claims
        in the original complaint, the new claims do not relate
        back. Moore, 989 F.2d at 1132.

 Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1368 (11th Cir. 2018).

 Accordingly,    since    it   is    not    apparent     from   the   face   of   the

 Complaint that the claim is time-barred, dismissal based upon the

 statute of limitations affirmative defense is not appropriate.

        For the same reasons, the Court rejects the motions’ argument

 that   the   negligent    hiring,        supervision,    and   retention    claim,

 negligent    rescue     claim,     and    aiding   and   abetting,     harboring,




                                           23
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 24 of 34 PageID 442



 confining, coercion, and criminal enterprise claim are also barred

 by the four-year statute of limitations.                  (Doc. #16, pp. 18-19;

 Doc. #17, p. 19.)

              (b)    Failure to State a Claim

        The   motions       argue     the        premise   liability      claim     is

 insufficiently pled, first asserting that the claim fails because

 it does not allege the defendants possessed or controlled the La

 Quinta Hotel.       (Doc. #16, p. 15; Doc. #17, pp. 15-16.)              The Court

 disagrees.         As   noted,   a   premise      liability    claim    requires   a

 defendant possess or control the premises at issue.                    Lisanti, 787

 So. 2d at 37.       Here, the Complaint alleges the defendants were the

 “owners,     operators,      managers,          supervisors,    controllers      and

 innkeepers” of the La Quinta Hotel, and that Wyndham exercised

 control over the means and methods of how                  the other defendants

 conducted business at the hotel.                 (Doc. #1, ¶¶ 32, 116.)       While

 the defendants may dispute these allegations, the Court must accept

 them as true at this stage of the proceedings and finds them

 sufficient to allege the defendants had sufficient control of the

 La Quinta Hotel for premise liability purposes.

        Next, the motions argue there could be no duty to protect

 plaintiff from the criminal conduct of third parties because such

 conduct was not foreseeable.           (Doc. #16, pp. 15-16; Doc. #17, p.

 16.)    The Court disagrees with this argument as well.




                                            24
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 25 of 34 PageID 443



       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.

 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”         Banosmoreno v. Walgreen Co.,

 299 Fed. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).        Such knowledge must

 only be pled generally.      Fed. R. Civ. P. 9(b).

       The   Complaint   contains    sufficient    allegations    that   sex

 trafficking was occurring at the La Quinta Hotel and that the

 defendants knew or should have known of it.          (Doc. #1, ¶¶ 59-65,

 100-109, 163.)    The Complaint also contains sufficient allegations

 to support a claim of an agency relationship between Wyndham and

 the other defendants (id. ¶¶ 114, 116), and any factual challenge

 to such a relationship is premature.         See Cain v. Shell Oil Co.,

 994 F. Supp. 2d 1251, 1252 (N.D. Fla. 2014) (“The determination of

 whether an agency relationship exists is generally a question of

 fact for the jury unless the sole basis for the alleged agency

 rests in the interpretation of a single contract in which case the

 determination may be a question of law to be determined by the




                                     25
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 26 of 34 PageID 444




 court.”) 6; Mobil Oil Corp. v. Bransford, 648 So. 2d 119, 120 (Fla.

 1995) (“Franchisors may well enter into an agency relationship

 with a franchisee if, by contract or action or representation, the

 franchisor      has    directly   or     apparently      participated    in   some

 substantial way in directing or managing acts of the franchisee,

 beyond the mere fact of providing contractual franchise support

 activities.”).         Accordingly, the Court finds the allegations in

 the    Complaint      are   sufficient    to   satisfy    the   notice   pleading

 requirements.

        Finally, the motions suggest the Complaint is lacking “any

 allegation supporting causation.”              (Doc. #16, p. 16; Doc. #17, p.

 16.)       The Court disagrees.     The Complaint alleges the defendants

 were on notice of the sex trafficking occurring at the La Quinta



        Since the Complaint alleges an agency relationship based
        6

 upon the interaction between Wyndham and the other defendants (Doc.
 #1, ¶ 116), this is a question of fact inappropriate to decide on
 a motion to dismiss. See Banco Espirito Santo Int’l, Ltd. v. BDO
 Int’l, B.V., 979 So. 2d 1030, 1032 (Fla. 3d DCA 2008) (“Unless the
 alleged agency relationship is to be proven exclusively by analysis
 of the contract between the principal and agent (in which case the
 question is an issue of law), the relationship is generally a
 question of fact and should be analyzed by looking at the totality
 of the circumstances.”); see also A.B. v. Hilton Worldwide Holdings
 Inc., 2020 WL 5371459, *10 (D. Or. Sept. 8, 2020) (“Defendants
 dispute whether they controlled the day-to-day operations of the
 hotels. Although Plaintiff may ultimately fail to establish the
 agency allegations, at this stage in the proceedings this Court
 accepts as true all well-pleaded factual allegations in the
 complaint and construes them in Plaintiff’s favor.”); A.B., 455 F.
 Supp. 3d at 196 (“The evidence may ultimately prove Marriott does
 not exercise day-to-day control over its Philadelphia Airport
 hotels, but this is more properly raised after discovery.”).



                                          26
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 27 of 34 PageID 445



 Hotel and not only failed to prevent it, but knowingly turned a

 blind eye to it in exchange for increased profits.             (Doc. #1, ¶¶

 92, 260, 262.)    The Complaint also alleges that as a result of the

 defendants’    actions,    plaintiff     suffered   various    injuries   and

 damages.      The Court finds the Complaint sufficiently alleges

 proximate cause and, therefore, denies the motions’ request to

 dismiss the claim as insufficiently pled.

       (4)   Negligent Hiring, Supervision, and Retention

       Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention against each defendant.             (Doc.

 #1, p. 45.)      “To state a claim under Florida law for negligent

 hiring, supervision and/or retention, a plaintiff must establish

 that the employer owed a legal duty to the plaintiff to exercise

 reasonable    care   in   hiring   and    retaining   safe    and   competent

 employees.”     Clary v. Armor Corr. Health Servs., Inc., 2014 WL

 505126, *4 (M.D. Fla. Feb. 7, 2014) (citations omitted).            “Florida

 law also holds employers liable for reasonably foreseeable damages

 resulting from the negligent training of its employees and agents.”

 Id. (citing Lewis v. City of St. Petersburg, 260 F.3d 1260, 1265

 (11th Cir. 2001)).        “For an employer to owe a plaintiff a duty,

 the plaintiff must be in the zone of risk that was reasonably

 foreseeable to the employer.”       Id. (citation omitted).

       Accordingly, to state a claim, the plaintiff must allege
       facts that would establish a nexus between the plaintiff
       and the tortfeasor’s employment from which a legal duty



                                      27
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 28 of 34 PageID 446



       would flow from the defendant-employer to the plaintiff.
       The plaintiff must then establish that the defendant-
       employer breached that duty and that the breach caused
       him damage.

 Id. (citations omitted).

       The Complaint alleges each defendant was in control of the

 hiring, instructing, training, supervising, and terminating of the

 hotel employees, and that each defendant had a duty to make an

 appropriate investigation of the employees.           (Doc. #1, ¶¶ 218-19.)

 The Complaint further alleges that the defendants knew or should

 have known that hotel employees were “allowing criminals to rent

 rooms for prostitution and drug dealing,” “failing to either

 identify and/or report the human sex trafficking and foreseeable

 harm” of plaintiff, and “failing to refuse continued lodging

 services    to   human   sex    traffickers.”      (Id.   ¶¶   221-23.)     The

 Complaint concludes that the defendants were negligent in their

 hiring,     employment,     supervision,     and    termination       decisions

 regarding the employees, and that the sex trafficking of plaintiff

 was a foreseeable and direct result.            (Id. ¶¶ 224-28.)

       The   motions      seek    dismissal   of    the    negligent    hiring,

 supervision, and retention claim based on pleading deficiencies,

 first arguing the Complaint lacks sufficient factual allegations

 the defendants knew or should have known of any unfit employees.

 (Doc. #16, p. 17; Doc. #17, p. 17); see also Bright v. City of

 Tampa, 2017 WL 5248450, *8 (M.D. Fla. May 17, 2017) (“When an




                                       28
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 29 of 34 PageID 447



 employer fails to take a corrective action against an employee

 because the employer had no notice of problems with the employee’s

 fitness, the employer is not liable under Florida law for negligent

 supervision or retention.”).         The Court disagrees.   The Complaint

 sufficiently     alleges     facts    suggesting   sex   trafficking    was

 occurring at the hotel, that the employees knew of it and failed

 to prevent it, and that due to their control over the employees,

 each defendant knew or should have known of it.          (Doc. #1, ¶¶ 92-

 112, 215-223.)      The Court finds such allegations sufficient at

 this stage of the proceedings.

       The motions also argue the claim should be dismissed because

 the Complaint does not plausibly allege the defendants hired or

 employed any of the employees at issue.            (Doc. #16, p. 17; Doc.

 #17, p. 17.)     The Court is not persuaded, as the Complaint alleges

 “[e]ach and every” defendant “was in control of the hiring” of

 hotel employees, and that Wyndham “exercised control over the means

 and   methods”    of   the   hotel,    including    “[m]aking   employment

 decisions.”      (Doc. #1, ¶¶ 116, 218.)       The Court is required to

 accept all factual allegations as true, Erickson, 551 U.S. at 94,

 and “[i]n adjudicating a motion to dismiss, the district court may

 not resolve factual disputes.”         Page v. Postmaster Gen. & Chief

 Exec. Officer of U.S. Postal Serv., 493 Fed. App’x 994, 995 (11th

 Cir. 2012).    Accordingly, the Court denies the request to dismiss

 the negligent hiring, supervision, and retention claim.



                                       29
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 30 of 34 PageID 448



       (5)    Negligent Rescue

       Count Five of the Complaint asserts a claim of negligent

 rescue against each of the defendants except Wyndham.             (Doc. #1,

 p. 48.)     The Complaint alleges these defendants, as the owners and

 operators of the La Quinta Hotel, had a duty to keep the premises

 safe and prevent foreseeable criminal activity, as well as a duty

 “to make safe a dangerous condition at the La Quinta Downtown Hotel

 and to rescue their hotel guests, specifically Plaintiff S.Y.,

 from the peril they created.”              (Id. ¶¶ 235, 238, 244.)       The

 Complaint     alleges   that   by   various   acts   and   omissions,   these

 defendants breached these duties and that the continuous sex

 trafficking of plaintiff was the direct and foreseeable result.

 (Id. ¶¶ 240-42, 246-47, 249.)          The motions argue the negligent

 rescue claim should be dismissed because it is insufficiently pled.

 (Doc. #16, pp. 17-18; Doc. #17, p. 18.)

       There is no common law duty to rescue a stranger.           Estate of

 Ferguson v. Mascara, 2010 WL 11558195, *2 (S.D. Fla. Sept. 7, 2010)

 (citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th Cir.

 1986)).      “A well-established exception to this rule, however,

 provides that an innkeeper is ‘under an ordinary duty of care to

 [a guest] after he knows or has reason to know the [guest] is ill

 or injured.”     De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013 WL

 148401, *3 (S.D. Fla. Jan. 14, 2013) (quoting L.A. Fitness, Int’l,

 LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see also



                                       30
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 31 of 34 PageID 449



 Abramson v. Ritz Carlton Hotel Co., LLC, 480 Fed. App’x 158, 161

 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

 assist an injured person unless a special relationship, such as

 that between an innkeeper and its guests, exists between the

 parties.”      (citation omitted)).

       The   motions   argue      the   negligent   rescue    claim   should   be

 dismissed because it is insufficiently pled under the “rescue

 doctrine.”     (Doc. #16, pp. 17-18; Doc. #17, p. 18.)          Under Florida

 law, the rescue doctrine holds a tortfeasor liable for injuries to

 a third party who is hurt in attempting to rescue the direct victim

 of the tortfeasor.         Zivojinovich v. Barner, 525 F.3d 1059, 1070

 (11th Cir. 2008) (citation omitted).             “The basic precept of this

 doctrine ‘is that the person who has created a situation of peril

 for another will be held in law to have caused peril not only to

 the victim, but also to his rescuer, and thereby to have caused

 any   injury    suffered    by   the   rescuer   in   the   rescue   attempt.’”

 Menendez v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181

 (Fla. 3d DCA 2013) (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d

 700, 702 (Fla. 4th DCA 1999)).

       As plaintiff correctly argues in response (Doc. #36, p. 32;

 Doc. #37, pp. 31-32), the rescue doctrine is not implicated by

 plaintiff’s negligent rescue claim.          See Krajcsik v. Ramsey, 2017

 WL 3868560, *2 n.4 (D. Md. Sept. 5, 2017) (“The rescue doctrine is

 related to, but separate from, the affirmative duty to rescue an



                                         31
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 32 of 34 PageID 450



 imperiled     party    that    the    courts   impose    on   persons       in    some

 situations.”).        Accordingly, because the rescue doctrine is not

 applicable,     the   motions’       request   for   dismissal      based    on    the

 doctrine is denied. 7

       (6)     Aiding and Abetting, Harboring, Confining, Coercion and

               Criminal Enterprise

       Finally, Count Six of the Complaint asserts a claim of aiding

 and abetting against each of the defendants except Wyndham.                      (Doc.

 #1, p. 52.)     The Complaint accuses these defendants of “aiding and

 abetting      unlawful       activity   including       unlawful     confinement,

 imprisonment, assault and battery by [plaintiff’s] sex traffickers

 and ‘Johns.’”       (Id. ¶ 250.)      The motions argue the claim is overly

 vague and fails to articulate a cause of action.                    (Doc. #16, p.

 18; Doc. #17, p. 18.)          The Court disagrees.

           Florida   courts    have   recognized      aiding   and   abetting       the

 commission of a tort as a standalone claim.             See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty).                      This


       7The motions also suggest hotels only have a limited duty to
 render aid to a guest it knew or should have known was ill or
 injured, and that the Complaint contains no plausible facts to
 suggest the defendants knew plaintiff was in need of aid. (Doc.
 #16, p. 18 n.5; Doc. #17, p. 18 n.5.) However, the Court finds
 the Complaint contains sufficient allegations to satisfy this
 requirement. (Doc. #1, ¶¶ 101, 102, 245.)



                                          32
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 33 of 34 PageID 451



 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law

 tort” under Florida law: “(1) an underlying violation on the part

 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.”        Angell v. Allergan Sales, LLC, 2019 WL

 3958262, *8 (M.D. Fla. Aug. 22, 2019); see also Lawrence v. Bank

 of Am., N.A., 455 Fed. App’x 904, 906 (11th Cir. 2012) (applying

 the above elements to three Florida tort claims).             These cases

 demonstrate Florida recognizes a common-law claim of aiding and

 abetting tortious conduct.

       Here, the Complaint alleges several of the defendants aided

 and       abetted   plaintiff’s   unlawful    harboring,     confinement,

 imprisonment, assault and battery, and to the extent the claim

 alleges these defendants had actual knowledge 8, the Court finds it

 sufficient to state a claim. 9      Accordingly, the Court denies the

 motions’ request for dismissal.




       8 “[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, *9.
       9To the extent the motions suggest the claim fails to allege
 sufficient facts to satisfy the “knowledge” and “substantial
 assistance” elements (Doc. #16, p. 18; Doc. #17, pp. 18-19), the


                                     33
Case 2:20-cv-00632-JES-MRM Document 55 Filed 02/26/21 Page 34 of 34 PageID 452



       Accordingly, it is now

       ORDERED:

        1. Defendants Wyndham Hotels & Resorts, Inc. and La Quinta

           Holdings Inc.’s Motion to Dismiss (Doc. #16) is DENIED.

        2. Defendants CorePoint Lodging, Inc., CPLG L.L.C., and CPLG

           FL Properties L.L.C.’s Motion to Dismiss (Doc. #17) is

           DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this         26th    day of

 February, 2021.




 Copies:
 Parties of record




 Court finds the allegations in the Complaint sufficient.             (Doc.
 #1, ¶¶ 92, 259-64.)



                                     34
